UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission file number 005-57237 FIRST OTTAWA BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Delaware 36-4331185 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 701 LaSalle Street Ottawa, Illinois (Address of principal executive offices) (ZIP Code) (815) 434-0044 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes oNox Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date:As of November 14, 2011, the registrant had outstanding 645,988 shares of common stock, $1.00 par value per share. FIRST OTTAWA BANCSHARES, INC. Form 10-Q Quarterly Report Table of Contents PART I Item 1. Condensed Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 37 PART II Item 1. Legal Proceedings 38 Item 1.A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. [Removed and Reserved] 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 40 2. FIRST OTTAWA BANCSHARES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) (Unaudited) September 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing time deposits in financial institutions Securities available for sale Loans held for sale Loans, net of allowance for loan losses of $2,928 and $3,363, respectively Premises and equipment, net Goodwill Core deposit intangible, net Other real estate owned, net Cash surrender value of life insurance Accrued interest receivable and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Deposits Noninterest-bearing demand $ $ Interest-bearing demand Money market savings Savings Certificates and other time deposits of $100,000 or more Other certificates and time deposits Total deposits Borrowings — Other liabilities Total liabilities Commitments and contingencies Shareholders’ equity Preferred stock, $1 par value authorized and unissued – 20,000 shares — — Common stock - $1 par value, 1,000,000 shares authorized and 753,734 issued Additional paid-in capital Retained earnings Treasury stock, at cost - 107,746 shares ) ) Accumulated other comprehensive income (loss) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3. FIRST OTTAWA BANCSHARES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except share and per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Interest income Loans, including fees $ Securities available for sale Taxable Exempt from federal income tax Interest-bearing deposits with financial institutions Other 16 20 32 35 Total interest and dividend income Interest expense Interest-bearing demand deposits 19 50 69 Money market savings accounts 5 11 17 39 Savings deposits 9 12 25 41 Time deposits Borrowings — 16 5 53 Total interest expense NET INTEREST INCOME Provision for loan losses ) NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES Noninterest income Service fees Trust and farm management fees Mortgage servicing income, net 76 Net realized gains on available for sale securities Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy and equipment Data processing Insurance Professional fees Amortization of core deposit intangible 37 37 Other real estate owned, net Other Total noninterest expense INCOME BEFORE INCOME TAXES Income tax expense NET INCOME $ Earnings per share-basic $ Earnings per share-diluted $ Dividends per share $ See accompanying notes to condensed consolidated financial statements. 4. FIRST OTTAWA BANCSHARES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Nine Months ended September 30, 2011 and 2010 (In thousands, except per share data) (Unaudited) Accumulated Total Additional Other Share- Common Paid-In Retained Treasury Comprehensive holders’ Stock Capital Earnings Stock Income (Loss) Equity Balance at January 1, 2011 $ ) $ ) $ Net income — Net gain relating to benefit obligation — Unrealized net gain on securities available for sale, net of reclassifications and tax effects — Comprehensive income Stock options vested — 79 — — — 79 Balance at September 30, 2011 $ ) $ $ Balance at January 1, 2010 $ ) $
